PER CURIAM.
We reverse a judgment entered on renewed defense motions for directed verdict based upon the two year statute of limitations for professional malpractice. In Pierce v. AALL Ins. Inc., 531 So.2d 84 (Fla.1988), decided after the trial court ruling here, it was determined that an insurance agent is not a professional for the purposes of the statute. We cannot discern from this limited record whether the trial court considered the other post judgment motions mooted by its ruling. Therefore, upon remand, prior to entering an order reinstating the verdict, the trial court shall reconsider the defendants’ pending motions for new trial and to apply set off. We do not address these issues.
ANSTEAD, STONE and POLEN, JJ., concur.